When the Bill of Rights (art. 2, sec. 1, Const.) ordained that the courts of justice of the state should be open to every person and right and justice administered without sale, denial, delay, or prejudice, it was intended, inter alia, to break up the somewhat common practice that formerly prevailed of requiring litigants to make cash deposits in order to gain admission into the courts for the purpose of vindicating their rights. This clearly expressed immunity, vouchsafed by constitutional guaranty, the opinion of the court strikes down. It holds, in effect, that, regardless of whether the amount involved be large or small, no matter how glaring the error committed by the trial court, board, or commission, and irrespective of the injustice and denial of right that may follow, the portals of this court will open only when the clerk thereof has been paid $40, $25 of which is disingenuously and incorrectly designated as a docket fee.
A statute which, in effect, provides that the jurisdiction of this court may be invoked only when tribute is paid the state, as distinguished from the payment of reasonable court fees, and which tribute or tax is used for current state purposes without regard to the service rendered or to be rendered, is violative of both the letter and spirit of an enlightened Constitution aimed, partly at least, against such practices. If it is within the power of the Legislature to impose a tax upon litigants, by requiring the prepayment of a charge of $25 in the guise of a docket fee, it would seem that the Legislature would be at liberty to multiply at will the amount of the so-called docket fee or tax, and thus to permit an evil which the Constitution aimed to forestall.
Aside from the validity of the act, its effect is to deny, or, at least, to impose an unjust burden upon litigants of limited financial means, the right to have their cases brought before this court for review.
Entertaining these views, I am unable to concur in the opinion of the court. I am authorized to say that Mr. Justice BRETT concurs in this dissent.